Title: From George Washington to John Hancock, 29 March 1777
From: Washington, George
To: Hancock, John

 

Sir
Morristown March 29th 1777.

I last night had the Honor to receive your Letter of the 26th Instt accompanied by sundry Resolves of Congress & some other papers.
The arrival of the Arms—Locks & Flints you have been pleased to mention, is a most fortunate & happy event. I join you most sincerely in congratulations upon the occasion.
I have not yet obtained a certain account of the expedition against & destruction of Peek’s Kills. Information of those events has not been yet transmitted by Genls McDougal or Clinton or the Convention of the State. there is no doubt, but that the Town is destroyed and with it some Stores; neither the quality or amount of them is known. It is said, that it was done in part by our own people, when they found, that they could not prevent them falling into the Enemy’s Hands. The Ships & Troops have gone down the River again.
Mr Kirkland, the Oneida Missionary arrived here this Week with a Cheif warrior and Five other Indians of that Nation. they had been to Boston and came from thence to this place, to enquire into the true state of matters, that they might report them to a Grand Council to be shortly held. they said, things were so falsely and variously represented by our Enemies through their Agents, that they did not know what to depend on. I invited them to go to Philadelphia, but they declined it, declaring they were well satisfied with what they had seen, and that they were authorized to tell their Nation, All they had heard from the Enemy was false. being told that France was assisting us & about to join in the War, they seemed highly pleased, and Mr Kirkland said, he was persuaded it would have a considerable effect on the minds of several of the Nations and secure to us their neutrality if not a declaration & commencement of Hostilities in our favor. I shewed them every civility in my power and every thing that I thought material to excite in them an Idea of our strength and independence. After staying Two days, they set off for their Nation, expressing their desire of the most speedy return to the Council and professing the most friendly sentiments towards us. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington

